Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Mitts (US20060185095). Mitts teaches a method for operating a washing machine appliance (see abstract), the washing machine appliance having a tub 18, the method comprising: rotating articles within the tub 18 at a tumble speed for a first period, rotating articles within the tub 18 at a pre-plaster speed for a second period following the first period, the pre-plaster speed being greater than the tumble speed, measuring movement of the tub during the second period, determining an out -of-balance value, determining whether the out-of-balance value is less than a threshold value and rotating articles within the tub 18 at a plaster speed greater than the pre-plaster speed in response to determining that the out- of-balance value is less than the threshold value (see figures 1A, 3A-3C paragraphs [0029]-[0036]). Mitts fails to teach/disclose all of the limitations of independent claims 1 and 11. Mitts fails to teach/disclose the specific method sequence of steps in claim 1 including: “determining a relative out-of-balance value of the tub based on the first out-of- balance value and the second out-of-balance value; determining whether the relative out-of-balance value is less than a first threshold and whether the second out-of- balance value is less than a second threshold”, as well as the following limitations of claim 11: “determining a relative out-of-balance value of the tub based on the plurality of out-of-balance values; determining whether the relative out-of-balance value is less than a first threshold and whether the current out-of-balance value is less than a second threshold”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711